Case 4:21-cv-00224 Document 1 Filed on 01/22/21 in TXSD Page 1 of 4




                                                        United States Courts
                                                      Southern District of Texas
                                                               FILED
                                                         January 22, 2021
                                                    Nathan Ochsner, Clerk of Court




                                            4:21cv2224
Case 4:21-cv-00224 Document 1 Filed on 01/22/21 in TXSD Page 2 of 4
Case 4:21-cv-00224 Document 1 Filed on 01/22/21 in TXSD Page 3 of 4
Case 4:21-cv-00224 Document 1 Filed on 01/22/21 in TXSD Page 4 of 4
